Citation Nr: 0715570	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  02-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from February 1967 until 
December 1969. Service in Vietnam is indicated by the 
evidence of record.

In an April 2002 RO rating decision, the veteran was granted 
service connection for PTSD, evaluated as 30 percent 
disabling.  The veteran disagreed with the April 2002 rating 
decision and requested that the RO assign a higher disability 
rating. The veteran's appeal was perfected by the timely 
submission of a substantive appeal (VA Form 9) in October 
2002.

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO. A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In September 2004, the Board remanded this issue to the 
Agency of Original Jurisdiction (AOJ) via the VA Appeals 
Management Center (AMC) for consideration of the additionally 
submitted evidence.  In August 2005, the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued the 
30 percent disability rating.  The matter has been returned 
to the Board for further appellate proceedings.   




FINDING OF FACT

According to the medical and other evidence of record, the 
veteran's service-connected PTSD manifests as sleep 
disturbance, flashbacks, heightened anxiety, depressed mood 
and some difficulty with personal relationships.  His memory, 
judgment and thinking are all intact and there is not 
evidence of difficulty understanding complex commands or 
circumstantial or stereotyped speech.    


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned 30 percent have not been met 
for service-connected PTSD.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006); 38 U.S.C.A. 
§ 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  He contends, in 
substance, that his symptoms are more severe than those 
contemplated in the currently assigned 30 percent rating. 
 
In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
November 3, 2004 whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The 
November 2004 VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them...It's your responsibility to make sure these records are 
received by us."  

The November 2004 VCAA letter also provided the veteran with 
specific notice as to the evidence necessary to support his 
application for an increased disability rating.  
 
Finally, the VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
This request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service 
connection claim listed above.  

Therefore, upon receipt of an application for either an 
increased rating claim or a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that an effective date for the award of 
benefits will be assigned if an increased rating is awarded 
and notice regarding effective date and disability ratings 
will be assigned if service connection is granted.

In the matter of the veteran's increased rating claim, 
elements (1), (2) and (3) [veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service] are not at issue.  With respect to (4), 
degree of disability, the veteran has been extensively 
advised of the schedular requirements for an increased 
rating, as well as the kinds of evidence which would 
substantiate his claim.    

With respect to element (5), effective date, notice of this 
element is rendered moot via the RO's denial of an increased 
rating beyond the currently assigned 
30 percent.   In other words, any lack advisement as to that 
element is meaningless, because an increased disability 
rating was not assigned and thus there can be no effective 
date to assign.  As explained below, the Board is similarly 
denying the veteran's increased rating claim, so the matter 
of any potential effective date for an increased rating 
remains moot.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, lay statements and VA 
treatment records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  During the course of this appeal, the 
RO referred the veteran for a VA medical examination and 
opinion in November 1997, March 2002 and July 2003.  The 
contents of these examination opinions will also be discussed 
below.  

The Board has considered the written argument of the 
veteran's representative to the effect that an additional VA 
medical examination in necessary.  Specifically, the 
veteran's representative has stated that the Board's 
September 2004 remand was designed for "the RO...[to]..read 
between the lines..for a new psychiatric examination by a 
medical board-certified psychiatrist who has not previously 
examined the veteran."  The Board has reviewed its prior 
remand instructions and notes that no request for examination 
is contained therein.  At the time of the Board's September 
2004 remand, it was noted that the state of the record 
required remand to the RO for additional adjudication.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the Board finds 
that the representative's assertions to the contrary, the AOJ 
has complied with the remand instructions and that no further 
action is necessary to effect the intent of the prior remand.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

Crucially, there is no suggestion in the record that the PTSD 
has become worse since July 2003 and the representative's 
argument (while asserting that an increase in the severity of 
the veteran's condition is implied in the record) does not 
point to any evidence of worsening in the veteran's 
condition.   It does not appear that the July 2003 VA 
examination is too stale to adequately portray the veteran's 
current symptomatology.   Therefore, the Board finds that a 
remand for an additional medical examination is not 
warranted.  See Palczewski v. Nicholson, No. 04-1001 (U.S. 
Vet. App. Apr. 24, 2007) [the mere passage of time, without 
more, does not render inadequate a medical examination].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  As noted elsewhere, the 
veteran presented personal testimony before the undersigned 
at a Travel Board hearing in February 2004.  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006) [general rating considerations; 
essentials of evaluative ratings].

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria

The VA Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders a number of years ago.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  effective November 7, 1996, all mental disorders are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders".   However, the matter currently on 
appeal is the initial evaluation, which is effective December 
14, 1995.  See Fenderson, supra.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected PTSD 
under both the former and the current schedular criteria, 
keeping in mind that the revised criteria may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2006); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 117 (1997).

Before November 7, 1996, the Schedule for Rating Disabilities 
read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion,  
panic and explosions of aggressive energy resulting in  
profound retreat from mature behavior. Demonstrably unable to 
obtain or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and  persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable  
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability,  
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30 %  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with  people.  
The psychoneurotic symptoms result in such  reduction in 
initiative, flexibility, efficiency and  reliability levels 
as to produce definite industrial impairment.

 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1996).  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1996).

Under the current criteria the veteran's service-connected 
PTSD psychiatric disorder is evaluated under Diagnostic Code 
9411.  The regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires: 

Occupational and social impairment with 
an occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or 
less often); chronic sleep impairment; 
mild memory loss (such as forgetting 
names, directions, and recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment in short-term and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; or difficulty in 
establishing and maintaining effective 
work relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2006).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Associations 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members). GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork). GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute). A GAF score of 1 to 10 is assigned when the person 
is in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

Analysis

The veteran is seeking an increased initial disability rating 
for his service-connected PTSD, which is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).   The veteran's representative has asserted 
that the veteran meets the criteria for the assignment of a 
100 percent disability rating.  

For the reasons expressed below, the Board has determined 
that the veteran does not meet the criteria for the 
assignment of a 50 percent or higher disability rating under 
either the current or former criteria.    

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is rated under  Diagnostic 
Code 9411 [PTSD].  Diagnostic Code 9411 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (PTSD).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Mittleider concerns

The veteran has also been diagnosed with non-service 
connected schizophrenia.  The Board is precluded from 
differentiating between symptomatology attributed to service-
connected disability and non service-connected disability in 
the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In that 
regard, the July 2003 VA examiner was asked to determine 
whether or not symptomatology related to the veteran's non-
service connected schizophrenia could be separated from that 
of service-connected PTSD.  The examiner advised that this 
was not possible.  The file does not contain any competent 
medical evidence to the contrary.  Accordingly, the veteran's 
mental health symptoms will all be considered to be related 
to his service-connected PTSD.  

Schedular rating

The medical evidence consists of the veteran's VA treatment 
records and notes from Dr. S., a July 2003 VA medical 
examination by Dr. H.  A March 2002 examination by Dr. V. and 
a November 1997 VA medical examination also by Dr. V.  With 
regard to the March 2002 VA examination, the examiner opined 
that the veteran was under voluntary sedation at the time of 
the examination and noted that "meaningful examination" was 
not possible at that time.  Therefore, the Board will rely on 
the November 1997 and July 2003 examinations as well as the 
veteran's treatment records in assessing his condition.    

(i) The current schedular criteria

In order to be assigned the next higher 50 percent disability 
under 38 C.F.R. § 4.130 (2006), rating there must be evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.

In the medical examination and treatment records there is no 
reference to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech.  There is also no 
suggestion of difficulty in understanding complex commands; 
impairment in short-term and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment or impaired abstract 
thinking.  
In fact, the November 1997 examination noted the veteran's 
superior communications skills.  Similarly, the July 2003 
examiner noted that the veteran had a good sense of humor and 
was goal-oriented in his communication.  The examiner found 
that the veteran's memory and judgment were good.    

With respect to disturbances of motivation and mood or 
difficulty in establishing and maintaining effective work 
relationships, in November 1997, Dr. V. found that the 
veteran's mental health symptomatology was in fair or 
moderate remission with only hypervigilence as an active 
symptom.  Mood was noted as "slightly down" at the July 
2003 examination.    Mood is consistently noted as "low" in 
his treatment records.  See, e.g., the November 2001 and June 
2004 treatment notes.  However, depressed mood as described 
in these records is more consistent with the criteria 
specifically listed for the assignment of a 30 percent 
disability rating, rather than more serious disturbances in 
mood as contemplated in the 50 percent disability rating.  

Concerning difficulty in establishing and maintaining 
effective work and social relationships, the veteran is 
unemployed and has been for some time.  However, the evidence 
shows that there are several other factors which are likely 
influencing the veteran's unemployment.  Specifically, the 
veteran has suffered employment disruptions due to periods of 
incarceration.  According to a January 1990 rating decision, 
the veteran maintained stable employment from his discharge 
from service up until he was incarcerated for bank robbery.  
His records also indicate a history of polysubstance abuse 
including cocaine and marijuana usage prior to a 1989 
hospitalization.  Additionally, he has sole custodial 
responsibility for a minor child and details activity in a 
"dad's club" and other activities related to child care 
which would make full-time employment difficult.  According 
to the medical records, it appears that the veteran's 
incarceration/unemployment pre-dated any diagnosis of PTSD 
and any exhibition of PTSD symptomatology. 

The veteran's treating physician, Dr. S., opined in April 
2002 that "In my opinion the veteran is fully and 
permanently disabled due to PTSD."  Dr. S. assigned a GAF 
score of 40 at that time.  However, both the Federal Circuit 
and the Court of Appeals for Veterans Claims have 
specifically rejected the "treating physician rule." White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that such assessment 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. at 470-71.  

In that regard, the Board finds that Dr. S.'s opinion is 
vague and also inconsistent.  First, Dr. S. offers no reasons 
or bases for her conclusion.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  Further, in the same report 
where Dr. S. deemed the veteran so compromised as to be 
unable to maintain effective working relationships, she went 
on to detail the veteran's success at achieving activities of 
daily living.  Moreover, Dr. S. also notes that the veteran 
is "taking very good care of his 9 [year old] daughter."  
Being the sole-source of care for a minor child clearly shows 
the ability to perform work and worklike activities and is 
therefore inconsistent with Dr. S.'s original premise that 
the veteran has suffered a complete breakdown of functioning.  
Moreover, with respect to employment, Dr. S. did not take 
into consideration the impact of the veteran's criminal 
history, which may make employment difficult.

Dr. G.'s April 2002 opinion is inconsistent with the 
conclusions of the November 1997 and July 2003 VA 
examinations and ongoing medical treatment records, all of  
which show moderate symptoms (sleep disturbance, depressed 
mood and feelings of anxiety), without reference to any form 
of dysfunction consistent with total and permanent 
disability.   Accordingly, Dr. S.'s determination that the 
veteran is permanently and totally disabled due to PTSD is 
afforded little weight of probative value.  

The veteran undoubtedly has difficulty in the area of social 
relationships.  
June 2004 lay statements from the veteran's former common law 
wife and another former wife indicated their belief that 
their relationships with the veteran had been negatively 
impacted by his PTSD symptomatology, specifically that the 
veteran suffered sleep disturbance and depressed mood.  

In summary, according to a preponderance of he competent 
medical evidence of record, the veteran is depressed, suffers 
from anxiety (hypervigilence) and has difficulty sleeping; 
however, such symptoms fall within the criteria for the 
currently assigned 30 percent rating.  Although social 
disturbance is shown as contemplated in the current criteria 
for the 50 percent disability rating which looks for a 
"difficulty" in establishing social relationships, this is 
the only criteria which has been met.   The board finds that 
the veteran's PTSD symptoms do not approximate those which 
would allow for the assignment of a 50 percent rating.  Cf. 
38 C.F.R. § 4.7 (2006).  

The Board observes that the even more stringent requirements 
for disability ratings in excess of 50 percent are also not 
met.  In the veteran's representative's January 2006 request 
for the assignment of a 100 percent disability rating he 
noted the veteran's reports of difficulty with memory and 
reports of auditory hallucinations.  See transcript of the 
hearing, page 8-10.  However, the symptoms reported by the 
veteran at his hearing are not reported in his treatment 
records or in the VA examinations referenced above.  See, 
e.g., treatment records of November 7, 2001 and October 17, 
2003.  The Board places greater weight of probative value on 
the competent medical records than it does on the veteran's 
self report, made n connection with his claim for VA monetary 
benefits.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence]. 

Further, there is no indication of suicidal ideation or that 
the veteran is a persistent danger to himself of others.  In 
that regard, the veteran's treatment records, notably the 
June 2004 treatment record from Dr. S., emphasizes the 
veteran's ability to be a positive caregiver for his young 
daughter.  A close relationship with his adult son is also 
noted and participation in groups at his daughter's school 
has also been reported so an inability to establish and 
maintain effective relationships is not shown.  It further 
appears that his criminal career is behind him.

In summary, as explained in detail above the evidence of 
record does not show occupational or social impairment severe 
enough to qualify for a rating in excess of that which 
corresponds to the currently assigned 30 percent.    

(ii.) The former schedular criteria

The Board also finds that the veteran does not meet the 
criteria for the assignment of an increased disability rating 
under the former criteria.  In order to meet the criteria for 
the assignment of a 50 disability rating under the former 
criteria there must be evidence of considerable impairment in 
the ability to establish or maintain effective or favorable  
relationships with people, as well as considerable industrial 
impairment by reason of psychoneurotic symptoms.  

As discussed in detail above, the veteran's PTSD manifests 
principally as sleep disturbance, depressed mood and anxiety, 
with some difficulties relating to others.  However, while 
the veteran does suffer from social impairment, due to his 
close family ties and ability to participate in school 
programming it is clear that this impairment is not 
"considerable."  

Regarding the veteran's industrial impairment, the veteran's 
psychoneurotic symptoms of sleep disturbance, anxiety and 
depressed mood would not comprise a considerable industrial 
impairment.  As has been alluded to above, the veteran's 
industrial impairment appears to have had its onset 
concurrent with his incarceration, prior to the onset of his 
PTSD symptomatology.  

Further, as the veteran's symptoms do not result in a 
considerable impairment as would correspond with the 
assignment of a 50 percent disability rating, it is clear 
that a "severe" (70 percent) or "total" (100 percent) 
impairment is also not shown.  

Therefore, the 30 percent disability rating is properly 
assigned under the former schedular criteria as well.  
  
Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed.  

The medical evidence of record does not support the 
proposition that the veteran's PTSD symptomatology has 
appreciably changed during the course of the appeal.  In 
November 1997 his symptoms were noted to be mild or moderate.  
At his June 2004 treatment he noted that his sleep 
disturbances and anxiety had improved.  The veteran reported 
some increase in depression, however, this was due to the end 
of a romantic relationship, but his condition was generally 
stable.  Throughout the course of the claim the veteran's 
condition has reported consistent levels of symptoms.  

As such, the record does not support a proposition that the 
veteran's condition has worsened beyond the currently 
assigned 30 percent disability rating at any time during the 
current appeal.  Therefore, the 30 percent disability rating 
is assigned from December 14, 1995 forward.  

Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the August 2003 SSOC the RO determined that an 
extraschedular rating was not warranted as to the veteran's 
psychiatric condition.  The Board will therefore address the 
possibility of the assignment of an extraschedular rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected psychiatric disability.  Indeed, it 
does not appear that the veteran has had an inpatient 
hospitalization for his service-connected psychiatric 
disability during the past dozen years that he has been 
pursuing the current claim.      

With respect to marked interference with employment, as has 
been discussed, the veteran is not employed.  However, the 
veteran's unemployability is not a by-product of any marked 
interference in employment or unusual disability picture 
represented by the psychiatric disability alone.  
Specifically, in the November 1997 VA examination, it was 
determined that the veteran's psychiatric condition was in 
moderate remission.  Further, no indication was made by the 
July 2003 VA examiner that the veteran was unemployable due 
to this disability.  There has been only one medical opinion 
which indicates that the psychiatric disability has rendered 
the veteran unable to work, the April 2002 opinion of Dr. S.  
As discussed at length above, this document has been accorded 
little weight of probative value.  

A review of the medical evidence of record creates a no basis 
for finding that the psychiatric disability caused marked 
interference with employment, over and above that 
contemplated in the 30 percent rating which is now assigned.  
As discussed in detail above, the veteran retains cognitive 
function and appropriate communication and can support 
interpersonal relationships.  The objective evidence of 
record clearly shows that although the veteran would 
experience difficulty in an employment setting due to his 
psychiatric condition, he has suffered from other employment 
barriers, specifically incarceration and substance abuse.  
The impact to his productivity due to his psychiatric 
symptoms have been considered in assigning the 30 percent 
schedular rating now in effect.   See 38 C.F.R. §§ 3.321(a), 
4.1; see also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) 
and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
veteran's service-connected psychiatric disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
Therefore, referral of this case to appropriate VA officials 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


